MEMORANDUM **
Martha Ramirez Placido and her minor daughter, Rubysela Arteaga Ramirez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s decision pretermitting Ramirez Placido’s application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s continuous physical presence determination. Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004). We review de novo claims of constitutional violations in immigration proceedings. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The record does not compel the conclusion that Ramirez Placido established the requisite continuous physical presence because she failed to provide sufficient supporting documentation or witnesses attesting to her presence prior to 1995. See Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir.1999) (a contrary result is not compelled where there is “[t]he possibility of drawing two inconsistent conclusions from the evidence”) (internal quotation marks and citation omitted).
Ramirez Placido’s contention that the ten-year continuous physical presence requirement violates her due process rights is foreclosed by Padilla-Padilla v. Gonzales, 463 F.3d 972, 979 (9th Cir.2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.